Citation Nr: 0514788	
Decision Date: 06/01/05    Archive Date: 06/15/05

DOCKET NO.  04-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Whether new and material evidence has been presented to 
reopen a claim for death pension benefits.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had service with the Recognized Guerrillas from 
November 30, 1943 to June 30, 1946.  He died on July [redacted], 
1990.  The appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Manila, the Republic of the Philippines, which 
found that new and material evidence had not been presented 
to reopen the appellant's claim for service connection for 
the cause of the veteran's death.

The issue of whether new and material evidence has been 
presented to reopen a claim for death pension benefits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In June 1995, the RO denied entitlement to service 
connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal.

2.  Evidence received since the June 1995 RO decision is 
cumulative and redundant and does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim 
for service connection for the cause of the veteran's death.




CONCLUSIONS OF LAW

1.  The June 1995 RO decision which denied entitlement to 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2004).

2.  The evidence received since the June 1995 RO decision is 
not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in March 2004.  The appellant was 
told of what was required to substantiate her claim, and of 
her and VA's respective duties, and was asked to submit 
evidence and/or information to the RO.  The appellant's claim 
was initially adjudicated by the RO in December 2002.  
Although the March 2004 notice letter was provided to the 
appellant subsequent to initial adjudication of her claim, 
she did not submit any additional evidence following receipt 
of said notice.  In April 2004, she submitted to the RO a 
Statement In Support Of Claim (VA Form 21-4138) referring to 
a private medical record from R. C. Alba, Jr., M.D., dated in 
March 1988, which was already of record and associated with 
the veteran's claims folder.  As such, any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as no evidence has been received following the 
notice letter that had not been considered by the RO.  The 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of her claim.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant service medical records and post-
service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  As the Board herein determines that new and material 
evidence has not presented to reopen the appellant's claim, a 
VA medical opinion is not warranted.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2004).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.


New and material evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed. Reg 45620 (2001). Those provisions are 
only applicable to claims filed on or after August 29, 2001.  
As the appellant's claim of new and material evidence was 
received on July 5, 2002, the new regulatory criteria are 
applicable.

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112.  A service-connected disability is 
the principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must be causally connected to the death and must have 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1).  See generally Harvey v. 
Brown, 6 Vet. App. 390, 393 (1994).

Accordingly, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in- service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for cardiovascular-renal disease, to 
include hypertension, or a malignant tumor may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

The RO initially denied the appellant's claim of entitlement 
to service connection for the cause of the veteran's death by 
rating action dated in April 1995, finding that throat cancer 
was not present during service or within one year following 
the veteran's separation from service and that the veteran's 
service-connected disabilities were not shown to have caused 
or hastened his death.  

In May 1995, the appellant submitted additional evidence for 
the RO to consider, consisting of a March 1988 statement from 
Dr. Alba, and expressed disagreement with the RO's April 1995 
decision.  By rating action dated in June 1995, the RO 
confirmed the previous denial of the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant was notified of this decision 
and of her appellate rights by letter dated on June 15, 1995.  
She submitted a notice of disagreement with the RO's decision 
in October 1995, and a statement of the case was issued on 
November 29, 1995.  The appellant did not submit a 
substantive appeal; therefore, the April and June 1995 rating 
decisions became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2004).

At the time of the veteran's death, he was service connected 
for a severe injury to the Muscle Groups V and VI of the left 
(minor) arm with fracture complete, compound, and comminuted 
of the humerus, residual of a gunshot wound, evaluated as 30 
percent disabling; moderate injury to the brachial plexus of 
the left (minor) arm, residual of a gunshot wound, evaluated 
as 30 percent disabling; malunion with marked deformity of 
the left humerus, evaluated as 20 percent disabling; moderate 
injury to the Muscle Group XVII of the right buttock, with 
mild injury to the sacral plexus, evaluated as 20 percent 
disabling; and scars of the left thorax, left scrotal region, 
right leg postoperative bone graft, evaluated as 
noncompensable.  The combined evaluation was 70 percent, 
effective as of July 1, 1952.

The veteran's service medical records are negative for 
complaints or findings associated with cardiorespiratory 
arrest or carcinoma of the throat.

Lay statements from friends of the veteran dated in February 
1947 and April 1947 show that the veteran was said to have 
been injured by enemy gunfire during his period of active 
service.

A VA examination report dated in September 1949 shows that 
the veteran was diagnosed with residuals of a gunshot wound 
to the left arm and upper extremity.

A private medical record dated in October 1950 shows that the 
veteran was being treated for residuals of gunshot wound 
sustained during service.  He was also said to be receiving 
treatment for respiratory-type malaria and chest pains from 
August 1950 to September 1950.  There was no indication that 
this was in any way associated with his period of active 
service.

A private medical record from Bethany Hospital dated in June 
1952 shows that examination of the heart and lungs were 
apparently normal.

A VA examination report dated in August 1952 shows that the 
veteran was diagnosed with various residuals of a gunshot 
wound to the left arm and upper extremity.

Private treatment records from Dr. Alba dated in June 1983 
and August 1984 show that the veteran was being treated for 
residuals of gunshot wound on the left arm and injuries of 
the right leg.  There was no reference to complaints or 
findings of cardiorespiratory arrest or carcinoma of the 
throat.

A VA examination report dated in October 1984 shows that the 
veteran, in pertinent part, reported left chest pain.  
Physical examination of the respiratory system revealed clear 
breath sounds, no rales, wheezes, normal percussion note and 
vocal resonance.  Chest x-ray revealed pleural thickening of 
both apices and changes in both lower lung fields compatible 
with chronic, non-specific inflammatory disease.  The heart 
was normal in size with arteriosclerotic changes in the 
thoracic aorta.

An undated Medical Certificate from T. R. Hufana, Jr., M.D., 
received by the RO in October 1986 shows that the veteran was 
treated for symptoms associated with residuals of the gunshot 
wound sustained in service.  It was also noted that he had 
anemia secondary to severe malnutrition.

A Medical Certificate from Dr. Alba, dated in March 1988, 
shows that the veteran was being treated for residuals of the 
gunshot wound sustained in service, as well as for left 
hemiplegia due to cerebrovascular accident aggravating his 
former condition.

A VA examination report dated in December 1988 shows that the 
veteran had an elevated blood pressure reading of 210/110.  
Examination of the respiratory system was symmetrical with no 
rales.  The diagnosis, in pertinent part, was hypertension.  
A chest X-ray revealed bilateral apical pleural thickening, 
unchanged from October 1984 to December 1988.  The findings 
in both lower lung fields were consistent with a chronic 
inflammatory process, probably in the nature of bronchitis, 
likewise unchanged.  A left ventricular prominence with 
arteriosclerosis of the thoracic aorta, likewise unchanged, 
was also noted.

A Medical Certificate from Dr. Alba, dated in February 1989, 
shows that the veteran was being treated for hypertension and 
angina pectoris.

A Medical Certificate from Dr. Alba, dated in April 1989, 
shows that the veteran was being treated for residuals of the 
gunshot wound sustained in service, as well as for left 
hemiplegia due to cerebrovascular accident aggravating his 
former condition.

A Medical Certificate from Dr. Alba, dated in April 1990, 
shows that the veteran was being treated for cerebrovascular 
accident, probably thrombosis; hypertension; angina with 
myocardial ischemia; and general debility.

The veteran's certificate of death dated in July 1990, showed 
that the cause of  death was cardiorespiratory arrest with 
the antecedent cause of carcinoma of the throat.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.   38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

The evidence received subsequent to June 1995 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In July 2002, the appellant sought to reopen her claim for 
service connection for the cause of the veteran's death.  She 
provided an additional copy of the veteran's death 
certificate and a copy of a Medical Certificate from M. A. 
Pacquing, M.D., dated in June 2002, regarding her own medical 
treatment.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.
The death certificate is not new as it was already of record 
at the time of the June 1995 rating action.  The Medical 
Certificate is new, but not material because it is not 
medical evidence pertinent to the veteran, but rather 
describes the health of the appellant.  This evidence does 
not by itself or when considered with previous evidence of 
record relate an unestablished fact necessary to substantiate 
the claim for service connection for the cause of the 
veteran's death.  

Likewise, the appellant's contentions concerning any 
relationship between the cause of the veteran's death and his 
active service are not new.  Her statements are essentially a 
repetition of her previous assertions that were before the RO 
in 1995, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, the Board finds that the evidence received 
subsequent to June 1995 is not new and material and does not 
serve to reopen the claim for service connection for the 
cause of the veteran's death.  38 C.F.R. § 3.156(a) (2004).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.


REMAND

On March 16, 1995, the RO denied the appellant's claim for 
nonservice-connected death pension benefits.  She did not 
appeal.  She sought to reopen this claim in July 2002.  By 
letter dated July 14, 2003, the RO denied the claim.  In a VA 
Form 9 received at the RO in December 2003, the appellant 
stated that she wanted to appeal the denial of the claim for 
death pension.  No statement of the case (SOC) has been 
provided on this issue, so the appellant has not had an 
opportunity to perfect an appeal.  In a case in which a 
claimant has expressed timely disagreement in writing with a 
rating action of the RO, an appeal has been initiated, and 
the RO must issue an SOC, and the Board must remand that 
issue to the RO for that purpose.  See Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the claim is REMANDED for the following:

Provide the appellant a Statement of the 
Case addressing the issue of whether new 
and material evidence has been presented 
to reopen a claim for death pension 
benefits.  Notify her of the time limit 
within which an adequate substantive 
appeal must be filed in order to perfect 
an appeal of this issue and secure 
appellate review by the Board.  
Thereafter, this issue is to be returned 
to the Board only if an adequate and 
timely substantive appeal is filed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


